FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                           June 11, 2019
                        _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 GABRIEL RODRIGUEZ CARO,

       Petitioner - Appellant,

 v.                                                         No. 18-1469
                                                   (D.C. No. 1:17-CV-02758-RBJ)
 DAVID WEAVER, United States Marshal                         (D. Colo.)
 for the District of Colorado,

       Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HOLMES, BACHARACH, and McHUGH, Circuit Judges.
                  _________________________________

      Gabriel Rodriguez Caro appeals from the district court’s denial of his

28 U.S.C. § 2241 application challenging the magistrate judge’s certification of his

extradition to Mexico. Mr. Rodriguez’s motion to withdraw his oral argument




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
request and expedite the appeal is granted. For reasons explained separately, the

district court’s decision is affirmed.1


                                           Entered for the Court


                                           Jerome A. Holmes
                                           Circuit Judge




       1
         Certain filings in this appeal have been sealed by previous orders of this
court. We direct the clerk to enter this Order and Judgment on the public docket.
Consistent with the court’s sealing orders, this Order and Judgment and a separate
sealed version of this Order and Judgment shall be filed simultaneously. The two
Orders and Judgments shall constitute one judgment for purposes of the termination
of this appeal.

                                          2